DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 9/23/2022 is acknowledged. Claims 1 and 16 are amended. Claims 20-22 are newly added. Currently claims 1-3, 7, 9, 13 and 15-22 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-3, 7, 9, 13 and 15-22 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 13, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0190408) in view of Inoue’102 (US 2007/0111102), and further in view of Choi et al. (US Patent 7,608,362).
Regarding claims 1-2, 15-16 and 18-22, Inoue et al. teaches a lithium secondary battery comprising 
a positive electrode (5, fig. 3, [0014]) comprising a current collector (51) and a positive electrode active material layer (52, [0019]);
a negative electrode (4, fig. 3, [0014]); and 
a separator sheet (21, figs. 3, [0014]), wherein the positive electrode (5) and the negative electrode (4) are stacked alternately via the separator (21, see fig. 3) and the separator (21) is a single layer (see figs. 3-5).
Inoue et al. teaches forming a porous insulating layer (or heat resistant porous layer 25, fig. 5, [0007], [0026-0028]) on the bottom surface of the separator (or sheet 21) opposite to another porous insulating layer (22) over the sheet (21) and on the entire surface of the separator sheet (21, see fig. 5)  to improve the heat resistance and thus safety when the entry of a sharp conductor short-circuits positive electrode (5) and negative electrode (4, [0033]); wherein each porous insulating layer has a uniform thickness of the entire porous insulating layer that includes pores, and contains inorganic particles (24) such as aluminum oxide ([0027]) and a binder such as PVDF ([0028], [0042]). 
Inoue et al. does not explicitly show the incorporation of the porous insulating layer (25) such that the porous insulating layer (25) is formed on an entire of a surface of the positive electrode and the surface faces to the separator (21) in fig. 3.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the lithium ion secondary battery shown in fig. 3 of Inoue et al. by incorporating a porous insulating layer (25) opposite to the porous insulating layer (22) over the  separator sheet (21) and on the entire surface of the separator sheet (21), because Inoue et al. explicitly suggests doing so to improve the heat resistance and thus safety when the entry of sharp conductor short-circuits positive electrodes (5) and negative electrode (4). In such modification, the positive current collector (51), the positive electrode active material layer (52) and the porous insulating layer (25) corresponds to the claimed “a positive electrode having a current collector, a positive electrode active material layer, and a porous insulating layer”, the separator sheet (21) corresponds to the claimed limitation “the separator is a single layer”, and the porous insulating layer (25) will be formed on an entire of a surface of the positive electrode (5) and the surface faces to the separator (21) as the separator (2) including the separator sheet (21) and the insulating layers (22 and 25) are formed on the entire surface of the positive electrode (5). 
Inoue et al. discloses the separator (or porous sheet 21) made of polyethylene and polypropylene ([0026]).
Inoue et al. does not explicitly disclose the separator is made of material that is not melted or softened at at least 200oC and having a thermal shrinkage ratio of 3% or below (claim 1) such as aramid, polyimide, or polyphenylene sulfide (claim 2), or a material containing aramid (claim 15), or a material containing polyphenylene sulfide (claim 16).
Inoue’102 discloses using aramid, polyphenylene sulfide, polyimide equivalent to polyethylene and polypropylene for the separator ([0087]). 
Since Inoue’ 102 recognizes the equivalency of aramid, polyphenylene sulfide, polyimide and polyethylene and polypropylene as the material for the separator, it would have been obvious to one skilled in the art at the time of the invention was made to have replaced the polyethylene and polypropylene of Inoue et al. with aramid, polyphenylene sulfide or polyimide of Inoue’ 102 as it is merely the selection of functionally equivalent materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the separator made of aramid, polyphenylene sulfide and polyimide of modified Inoue et al., or the same materials as claimed and disclosed, will display the characteristics of “not melted or softened at at least 200oC and having a thermal shrinkage ratio of 3% or below” as claimed. See MPEP 2112.
Inoue et al. teaches the examples of the positive electrode active material contained in the positive electrode active material layer (52) including a lithium nickel composite oxide such as LiNixCoyO2 (x+y=1) and LiNixMnyCo2O2 (x+y+z=1) (see [0020]). The formula LiNixCoyO2 with x+y=1 reads on Applicant’s claimed formula (A) of LiyNi(1-x) MxO2 with y =1 (or within the claimed ranged of 0<y≤ 1.2) and M selected to be Co in claim 1.
Inoue et al. does not disclose the x in the claimed formula (A) LiyNi(1-x) MxO2, or y in the formula LiNixCoyO2 of Inoue et al, to be greater than 0 and less than 0.5, or 0<x<0.5, as claimed.
Choi et al. discloses lithium nickel composite oxides such as LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.1O2, and LiNi0.8Co0.1Al0.1 have high capacity to impart improved high voltage stability, thermal stability and high rate discharge characteristics (see summary of the invention; col. 5, lines 39-45). LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.1O2, and LiNi0.8Co0.1Al0.1 read on formula (A) in claim 1. LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.1O2 read on formulas in claims 18 and 21. LiNi0.8Co0.1Mn0.1O2 reads on formula in claim 20. LiNi0.9Co0.1O2, and LiNi0.8Co0.1Al0.1 read on formulas in claims 19 and 22.
It would have been obvious to one skilled in the art at the time of the invention was made to have used lithium nickel compound oxide LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.1O2, and LiNi0.8Co0.1Al0.1 as taught by Choi et al. for the positive electrode active material of the battery of Inoue et al.; because Inoue et al. explicitly suggests using lithium nickel composite oxide and Choi et al. discloses such lithium nickel composite oxides have high capacity to impart improved high voltage stability, thermal stability and high rate discharge characteristics.

Regarding claim 3, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein Inoue et al. discloses the thickness of the porous insulating layer (or heat resistant porous layer) is 5 m ([0042]). 5m is right within the claimed range of 1m or more than less than 10m.

Regarding claim 7, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein the binder is polyvinylidene fluoride (PVDF, see claim 1 above). Polyvinylidene fluoride (or PVDF) will display the recited property of having a HOMO value of -12 or less. See MPEP 2112.

Regarding claim 9, modified Inoue et al. discloses a lithium secondary battery as in claim 8 above, wherein Inoue et al. discloses the porous insulating layer (25) is formed directly on the surface of the separator (or sheet 21 of layer 2, see fig. 5), and the surface of the separator (or the second/bottom surface of sheet 21) is formed directly on a surface of the positive electrode (5, see fig. 3). As such, the porous insulating layer (25) is also formed directly on the surface of the positive electrode (5).

Regarding claim 13, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein Inoue et al. discloses the inorganic particles and the binder are mixed in a solvent (NMP) to form a slurry to be coated to form the porous insulating layer (or the heat resistant porous layer, [0042], also see figs. 3 and 4). As such, the inorganic particles and the binders taught by Inoue et al. are dispersed in the porous insulating layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Inoue et al. (US 2007/0190408) as applied to claim 1 above, and further in view of Fujikawa et al. (US 2007/0190407).
Regarding claim 17, modified Inoue et al. discloses a lithium secondary battery as in claim 1 above, wherein the separator is made of aramid (see claim 1 above).
Modified Inoue et al. does not disclose the porous insulating layer (or the heat resistant insulating layer 25) is 3 m. 
Fujikawa et al. discloses a porous heat resistant layer preferable having a thickness of 1 to 20 m, and more preferably 2 to 15 m, because when the porous heat resistant layer has a thickness of less than 1 m, the effect of enhancing safety in the event of an internal short circuit is small, when the porous heat resistant layer has a thickness exceeding 20 m, battery resistance can be high ([0038]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the battery of modified Inoue et al. by forming the porous insulating layer (or the heat resistant insulating layer 25) to have a thickness of 1 to 20m or 2 to 15m as taught by Fujikawa et al. to balance between the effect of enhancing safety and battery resistance; because Fujikawa teaches the thickness of 1 to 20 m is preferable and the thickness 2 to 15 m is more preferable, and the effect of enhancing safety in the event of an internal short circuit is small when the porous heat resistant layer has a thickness of less than 1 m and battery resistance can be high when the porous heat resistant layer has a thickness exceeding 20 m. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 3m in the ranges 1 to 20m or 2 to 15m disclosed by Fujikawa et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues cited references do not teach using lithium nickel composite oxides having formulas as claimed for the positive electrode active material and polyphenylene sulfide for the separator. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726